DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 03/10/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-7, 9-13, 15-17, 19-20 are currently under examination. Claim 20 is a new claim. Claim 8 is cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to 371 of PCT/IB15/57406, filed 09/26/2015, is acknowledged. 
Interview Statement
Applicant’s summary of the interview on March 8, 2021, has been reviewed and is complete and accurate regarding the proposed amendments as officially filed overcoming the teachings of Malackowski, Ronnmark, Iversen and Day in view of the amendments.
Response to Arguments
Applicant’s responses and arguments filed 03/10/2021 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Applicant amended the claims by changing the preamble of the claims therefore changing the main invention from a suction device to a tracking device for tracking a plurality of suction tools, as interpreted as a tracking device with an intended use of tracking different suction tools 
“the tracking mechanism comprising a plurality of reference trees, each reference tree of the plurality of reference trees comprising a rotatable tree, the attachment mechanism configured to rotate a position of the tracking mechanism relative to the handle for tracking distal end, and the rotatable position of the tracking mechanism pre-programmed in a navigation system for providing accurate coordinates of isthe tip distal end,
the handle further configured to couple with: the tip by a plurality of threaded tube rings, each reference tree of the plurality of reference trees by a tubular stem branching from the handle, and the tip proximal end by the attachment mechanism, 
wherein a line of sight for the navigation system is optimized while maintaining a fixed rotational 20axis of each reference tree of the plurality of reference trees relative to the tapered elongated slot in the handle,
wherein each reference tree of the plurality of reference trees comprises a distinct configuration in relation to another reference tree of the plurality of reference trees, and 
wherein each reference tree of the plurality of reference trees is switchable to another reference tree 25of the plurality of reference trees for unique identification of each corresponding suction tool of the plurality of suction tools being tracked” with similar amendments the independent claims 15 and 19. The examiner is considering new grounds of rejection with the introduction of new references to teach or at least suggest the new subject matters introduced by the amendments.
Applicant argues (on pages 12-14) regarding independent claims 1 and 15 after summarizing the teachings of Malackowski, Ronnmark, Iversen and Day (on pages 8-12) that these references are not teaching the amended limitations for the claimed “device for tracking a 
In response, the examiner is considering new grounds of rejection for addressing the new subject matter introduced by the amendments in the independent claims with new references. Therefore while the previous rejections are overcome by the new subject matters within the amendments, the Applicant’s arguments are found moot since they are directed to references which are not relied upon for teaching the amended limitations.
Applicant argues (on page 15) regarding dependent claims 2, 3, 7, 11-13 are allowable due to their dependency.
In response, the examiner is presenting the same response as for the independent claims 1 and 15 and find the Applicant’s arguments as moot for the dependent claims as for the independent claims from which they are depending on.
Regarding the dependent claims 4-6, Applicant argues (on pages 15-17) after presenting the teaching of the additional reference Burg that Burg does not cure the deficiencies of Malackowski, Ronnmark, Iversen and Day.
In response, the examiner is considering new grounds of rejection for addressing the new subject matter introduced by the amendments in the independent claims with new references. Therefore while the previous rejections are overcome by the new subject matters within the amendments, the Applicant’s arguments are found moot since they are directed to references which are not relied upon for teaching the amended limitations.
Regarding the dependent claim 9, Applicant argues (on pages 17-18) after presenting the teaching of the additional reference Clayton that Clayton does not cure the deficiencies of Malackowski, Ronnmark, Iversen and Day.
 In response, the examiner is considering new grounds of rejection for addressing the new subject matter introduced by the amendments in the independent claims with new references. Therefore while the previous rejections are overcome by the new subject matters within the 
Regarding the dependent claims 10 and  9, Applicant argues (on pages 18-20) after presenting the teaching of the additional reference Foley that Foley does not cure the deficiencies of Malackowski, Ronnmark, Iversen and Day.
In response, while Foley does not teach all the amended limitations, Foley teaches some of the features such as the branch on the handle where the emission target or tracking tree is attached for providing the tracking of the medical tip of the medical tool (Foley, Fig.2 and col.3 last ¶ feature 30 as interpreted as the handle of the medical tool with a branch on which the array as tracking target 40 is attached) and with other features which are not covering all the new features introduced by the amendments. 
Therefore, the Applicant’s arguments are found moot since they are directed to references which are not relied upon for teaching the amended limitations.
Regarding the dependent claim 16, Applicant argues (on pages 18-21) after presenting the teaching of the additional reference Grinberg that Grinberg does not cure the deficiencies of Malackowski, Ronnmark, Iversen and Day.
In response, the examiner is considering new grounds of rejection for addressing the new subject matter introduced by the amendments in the independent claims with new references. Therefore while the previous rejections are overcome by the new subject matters within the amendments, the Applicant’s arguments are found moot since they are directed to references which are not relied upon for teaching the amended limitations.
Regarding independent claim 19, Applicant argues (on pages 21-24) after presenting the teaching of Malackowski, Ronnmark, Iversen and Day and Piron does not teach the amended limitations of claim 19.
In response, since the claim limitations between claim 15 and claim 19 are similar with claim 19 claiming previous claimed features that without evidence to the contrary Malackowski, 
Therefore, all the Applicant’s arguments are found moot and not-persuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13, 15-17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1, 15 and 19 is/are also rejected due to said dependency.   
Independent claims 1, 15 and 19 are reciting the term “device” for apparently different features of the invention such as the tracking system and the suction tool. It is therefore unclear what limitation is intended with such a generic term. Clarification is requested via amendments.
Independent claims 1, 15 and 19 recite “a plurality of threaded tube rings”. It is unclear what limitation is intended with this description since the specification and the drawings are referring the threaded tube rings to a threaded nut or cap as in Fig.6 and also not as a plurality but only one of this cap or nut. Clarification is requested via amendment.
Examiner’s Comment – Prior Art Rejection of Indefinite Claims

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejections are new rejections necessitated by amendment.
The Applicant has changed the nature of the claimed invention from changing the main invention from a suction device to a tracking device for tracking a plurality of suction tools, with the recitation of “a device for tracking a plurality of suction tools” for independent claim 1, “a method for providing a device for tracking a plurality of suction tools” for claim 15 and “a method 
Claims 1-3, 7, 10-13, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski et al. (USPN 7725162 B2; Pat.Date 05/25/2010; Fil.Date 10/02/2003) with in view of Iversen et al. (USPN 20040152968 A1; Pub.Date 08/05/2004; Fil.Date 01/20/2004) and Ronnmark (USPN 4031896; Pat.Date 06/28/1977; Fil.Date 10/17/1975) and in view of Day et al. (1993 J. Neurosurg. 78:688-689; Pub.Date 1993), in view of Teichman et al. (USPN 20080200794 A1; Pub.Date 08/21/2008; Fil.Date 02/19/2007), in view of Berkely et al. (USPN 20150050613 A1; Fil.Date 08/13/2014) and in view of Foley et al. (USPN 6021343 A; Pat.Date 02/01/2000; Fil.Date 11/20/1997).
Regarding claim 1, Malackowski teaches a device for tracking [...a plurality of...] suction tools (Title and abstract, Fig. 1 surgery system 100 including a sensors 102-104 and fiducial/reference frames 200 in Fig.3 and col.7 2nd ¶ attached to generic suction device 300) therefore teaching a system/device with the intended use of tracking generic suction device with different configurations and designs therefore wherein one of ordinary skill in the art would recognize as routine and conventional as taught by Iversen (Title and abstract) to use generic designs of different configurations of suction devices ([0006] and Figs. 9-13) with a generic primary tubular design for suction with a handle as described by Ronnmark (Title and abstract and Figs.1-3).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have applied the system-method of Malackowski with tracking a plurality of suction tools, since one of ordinary skill in the art would recognize that tracking generic suction tool would include tracking different types of suction tools wherein generic suction tools would have different configurations as known in the art as taught by Iversen according to the 
Therefore Malackowsky, Iversen and Ronnmark teach a device for tracking a plurality of suction tools wherein the device comprising: 
as for the generic design of a suction tool/device as part of the surgical device/system an elongated tip (Malackowsky (Fig.3 #300)), having a hollow tubular body, a tip proximal end, and a tip distal end  (Ronnmark, (abstract and col.1 last ¶ an inner tube extending from one end of the handle and having a suction opening at one end and an open tip at the other end thereof for the suction section #5 in Fig.1 and Fig.2)); an elongated tubular handle (Ronnmark, (Col.2 last ¶ to col.3 2nd ¶ and Figs.1 and 2 handle #3)), having a central longitudinal passage (Ronnmark, (Col.2 last ¶ to col.3 2nd ¶ and Figs.1 and 2 handle #3 with internal cavity extending the lumen of the elongated tip #5)), a handle end (Ronnmark, (Fig.1 handle 3 with end towards the connection 4 where the suction tube is placed)), and means for 5coupling with a vacuum source disposed at the handle end (Ronnmark, (Col.2 last ¶)), the handle reversibly coupled with the tip proximal end (Ronnmark, (col.3 1st ¶ and Fig.1 means #7-9 to seal the tip to the handle)). Additionally, Ronnmark teaches also a suction regulating orifice in the handle communicating with the central passage (col.3 2nd ¶ and Fig.1 with the handle comprising aperture #18 normally aligned with aperture #16 in communication with the central passage of the handle, wherein the suction function is controlled by a person holding his finger over apertures #16, #18) therefore reading on the handle having a suction regulating orifice, the orifice communicating with the central longitudinal passage.
having a hollow tubular body and an elongated tubular handle, having a central longitudinal passage, a handle end, and means for coupling with a vacuum source disposed at the handle end, the handle end  reversibly coupled with the tip proximal end; the handle having a suction regulating orifice communicating with the central longitudinal passage, since one of ordinary skill in the art would recognize that the design of such suction device with such a handle was known in the art as taught by Ronnmark. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Malackowski and Ronnmark teach the design and use of medical suction device. The motivation would have been to ideally provide a simple and adjustable suction device as suggested by Ronnmark (col.1 3rd and 4th ¶).
Additionally, Iversen is, as discussed above, teaching as a generic design for practical suction tool (Title, abstract and Figs. 9-13) the use of a keyhole or teardrop opening for controlling the suction power for the suction device ([0050]-[0053] and Figs. 9-13 opening 73 “to have a keyhole or teardrop style opening 73 for suction control” with the opening along the central axis of the handle/hub) with Day teaching the design of a teardrop shape provide better suction power control (p.689 col.1 2nd ¶ justifying the commonly known design attached to a teardrop opening for suction device under the name of the second author Fukushima for the known Fukushima design suction cannulas) therefore reading on the orifice comprising a tapered elongated slot for regulating suction, and the tapered elongated slot variably disposable relative to the central longitudinal axis of the handle, whereby suction is regulable.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method made obvious by Malackowski, Iversen and Ronnmark with the orifice comprising a tapered elongated slot for regulating suction, and the tapered elongated slot variably disposable relative to the central longitudinal axis of the nd ¶).
Malackowski, Iversen, Ronnmark and Day teach also 10a tracking mechanism coupled with the handle by an attachment mechanism (Malackowsky (Fig.3 #200 as discussed for claim 1)), [...the tracking mechanism comprising a plurality of reference trees, each reference tree of the plurality of reference trees comprising a rotatable tree,...] the attachment mechanism configured to rotate a position of the tracking mechanism relative to the handle (Malackowsky, Fig.3 #302-304 and col.7 2nd ¶,  with one attachment mechanism of a screw type clamp allowing the tracking mechanism to be rotatable relative to the handle or distal end of the device (Fig.3 via clam screw 304) with tracker #200 and Col.7 2nd ¶ #200 tracking the suction device #300 as being optionally attached to the handle of the suction device as similarly attached to other generic device handle as in Fig.6 and Fig.7,and tracking the tip of the generic device as in Fig.28 and col.8 3rd-4th ¶ via storage of the geometric characteristics of the generic/suction device such as the tip) for tracking the tip distal end (Malackowsky (col.16 9th ¶ validating and calibrating the instruments tip position using an universal tracker, therefore calibration of both tip and universal tracker including the position of the fixture of the tracker for their relative positions), and the rotatable position of the tracking mechanism pre-programmed in a navigation system for providing accurate coordinates of isthe tip distal end (Malackowsky teaching possible new pre-operative calibration using a calibration tool if the validation test failed (col.17 2nd ¶), utilizing a reference tree with LED emitters (Fig.2 #202a-202e) within an optical navigation system including also at least three linear CCD cameras and at least one infrared transceiver nd ¶) defining a navigation system for image-guiding the tip of the suction device), [...the handle further configured to couple with: the tip by a plurality of threaded tube rings, each reference tree of the plurality of reference trees by a tubular stem branching from the handle, and the tip proximal end by the attachment mechanism, wherein a line of sight for the navigation system is optimized while maintaining a fixed rotational 20axis of each reference tree of the plurality of reference trees relative to the tapered elongated slot in the handle, wherein each reference tree of the plurality of reference trees comprises a distinct configuration in relation to another reference tree of the plurality of reference trees, and wherein each reference tree of the plurality of reference trees is switchable to another reference tree 25of the plurality of reference trees for unique identification of each corresponding suction tool of the plurality of suction tools being tracked...].
Malackowski, Iversen, Ronnmark and Day do not specifically teach the tracking mechanism comprising a plurality of reference trees, each reference tree of the plurality of reference trees comprising a rotatable tree, the handle further configured to couple with: the tip by a plurality of threaded tube rings, each reference tree of the plurality of reference trees by a tubular stem branching from the handle, and the tip proximal end by the attachment mechanism, wherein a line of sight for the navigation system is optimized while maintaining a fixed rotational 20axis of each reference tree of the plurality of reference trees relative to the tapered elongated slot in the handle, wherein each reference tree of the plurality of reference trees comprises a distinct configuration in relation to another reference tree of the plurality of reference trees, and wherein each reference tree of the plurality of reference trees is switchable to another reference tree 25of the plurality of reference trees for unique identification of each corresponding suction tool of the plurality of suction tools being tracked as in claim 1.
However, Teichman teaches within the same field of endeavor of image guided surgery with navigation system (Title, abstract and Fig.) a system for tracking a plurality of handheld surgical tools attached to specific reference tracking frames (Fig.1 tools 42 and 44 with tracking the tracking mechanism comprising a plurality of reference trees, each reference tree of the plurality of reference trees comprising a rotatable tree and wherein each reference tree of the plurality of reference trees comprises a distinct configuration in relation to another reference tree of the plurality of reference trees, and wherein each reference tree of the plurality of reference trees is switchable to another reference tree 25of the plurality of reference trees for unique identification of each corresponding suction tool of the plurality of suction tools being tracked.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method made obvious by Malackowski, Iversen, Ronnmark and Day with the tracking mechanism comprising a plurality of reference trees, each reference tree of the plurality of reference trees comprising a rotatable tree and wherein each reference tree of the plurality of reference trees comprises a distinct configuration in relation to another reference tree of the plurality of reference trees, and wherein each reference tree of the plurality of reference trees is switchable to another reference tree 25of the plurality of reference trees for unique identification of each corresponding suction tool of the plurality of suction tools being tracked, since one of ordinary skill in the art would recognize that using a plurality of dynamic reference frames as tracking elements for a plurality of medical devices/tools for image guided surgery was known in the art as taught by Teichman. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Malackowski and Teichman both teach the use of image-guided navigation and tracking of 
Malackowski, Iversen, Ronnmark, Day and Teichman do not specifically teach the handle further configured to couple with: the tip by a plurality of threaded tube rings, each reference tree of the plurality of reference trees by a tubular stem branching from the handle, and the tip proximal end by the attachment mechanism, wherein a line of sight for the navigation system is optimized while maintaining a fixed rotational 20axis of each reference tree of the plurality of reference trees relative to the tapered elongated slot in the handle.
However, Berkely teaches within the same field of endeavor of medical tool for aspirating fluids (Title and abstract) that the connection between the tip of the medical tool and the handle is performed with a syringe tip adaptor (similar to a luer connector) and other threaded tubes and rings (Figs.1A-1B with element 120 with sets of 122 and 126 and presence of O-rings to avoid leakage of fluid) therefore reading on the handle further configured to couple with: the tip by a plurality of threaded tube rings.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method made obvious by Malackowski, Iversen, Ronnmark and Day with the handle further configured to couple with: the tip by a plurality of threaded tube rings, since one of ordinary skill in the art would recognize that using fluid connector with a threaded syringe tip adaptor for connecting an aspirator tip and the handle was known in the art as taught by Berkely. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Malackowski and Berkely both teach the use of a suction or aspiration tool during surgical procedures. The motivation would have been to ideally provide the simple fluid connector between the handle and the tip of the suction/aspirator tool as suggested by Berkely (Fig.1 and [0230]).
the handle further configured to couple with: each reference tree of the plurality of reference trees by a tubular stem branching from the handle, and the tip proximal end by the attachment mechanism, wherein a line of sight for the navigation system is optimized while maintaining a fixed rotational 20axis of each reference tree of the plurality of reference trees relative to the tapered elongated slot in the handle.
However, Foley teaches within the same field of endeavor of image-guided surgery using tracking reference frames (Title, abstract and Fig.4 with frame 40) the handle of the medical tool as having a tubular stem branching from the handle of the instrument wherein the reference frame/tree is attached (Fig.4 handle 30 and tracking reference 40 and col.3 last ¶ with 40 being attached to the stem branching from the handle 30) reading on the handle further configured to couple with: each reference tree of the plurality of reference trees by a tubular stem branching from the handle, with the branching stem being in the middle of handle therefore teaching the proximal end of the tip is past the attachment mechanism between the reference frame and the branching stem of the handle reading on and the tip proximal end by the attachment mechanism. One would noticed that the alignment of the reference frame is fixed along the axis of the medical tool (col.4 3rd ¶ constant relationship between the orientation of the reference frame and the axis of the medical device for orientation and position of the tip of the medical device) and placed above the holding place or handle of the device providing the reference frame above the hand of the user therefore allowing a direct line of sight between the reference frame and the sensor for navigation and image guidance for the pose of the medical tool (Fig.1 with sensor 110 placed above the user and his hands) therefore reading on wherein a line of sight for the navigation system is optimized while maintaining a fixed rotational 20axis of each reference tree of the plurality of reference trees relative to the tapered elongated slot in the handle as claimed. 
the handle further configured to couple with: each reference tree of the plurality of reference trees by a tubular stem branching from the handle, and the tip proximal end by the attachment mechanism, wherein a line of sight for the navigation system is optimized while maintaining a fixed rotational 20axis of each reference tree of the plurality of reference trees relative to the tapered elongated slot in the handle, since one of ordinary skill in the art would recognize that placing a branching stem in the middle of a handle of a medical tool to attach a dynamic reference frame for image guided surgery was known in the art as taught by Foley. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Malackowski and Foley both teach the use of a reference frame for image guidance of medical tools during surgical procedures. The motivation would have been to ideally provide an open line of sight between the reference frame and the sensor to optimize the image guidance of the medical device with minimal occlusion from the hand of the user, as suggested by Foley with the branching stem from the handle (Fig.1 with sensor 110 placed above the user and his hands).
Regarding independent claim 15, the Examiner notes that the claimed method is directed to a method for the apparatus of claim 1 with the structures and functional limitations corresponding to the method steps of claim 15. The claim 15 is therefore made obvious by the teachings discussed above mutandis mutatis.
Regarding the dependent claims 2-3, 7, 10-13, 17 all the elements of these claims are instantly disclosed or fully envisioned by the combination of Malackowski, Iversen, Ronnmark, Day, Berkely and Foley.
Regarding claim 2, as discussed above, Iversen and Day teach wherein the tapered elongated slot comprises a tear shape (Iversen [0050] teardrop opening and Day Fig.1). Additionally, Ronnmark teaches the handle having a central passage the handle comprises an nd ¶ and Fig.1 aperture #16 of handle inner tube/sleeve #3 for controlling the suction function) and an outer sleeve (col.3 2nd ¶ and Fig.1 rear pipe #7 closely fitting over handle #3 with another aperture #18 to match the inside aperture #16) rotatable over the inner sleeve (col.3 2nd ¶ and Fig.1 rear pipe #7 closely fitting over handle #3 with the another aperture #18 to match the inside aperture #16) and having the suction regulating orifice (Fig.1 aperture #18), such that the orifice in the outer sleeve aligns with the opening in the inner sleeve, therefore the inner sleeve having a wall with an opening and the outer sleeve having the outer opening or suction regulating orifice  (col.3 2nd ¶ and Fig.1 with the handle comprising aperture #18 normally aligned with aperture #16 in communication with the central passage of the handle, wherein the suction function is controlled by a person holding his finger over apertures #16, #18) and can rotate around the longitudinal axis of the handle (col.2 2nd ¶ with the outer tube rotatable relative to the inner tube of the handle to control the alignment of the two apertures #16 and #18 and therefore to control the suction functions) reading on an inner sleeve, the inner sleeve wall having a wall, the wall having an opening, and an outer sleeve rotatable over the inner sleeve, the outer sleeve having the suction regulating orifice, the orifice in the outer sleeve aligning with 5the opening in the inner sleeve, and the orifice in the outer sleeve rotatable around a longitudinal axis of the handle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus/method of Malackowski, Iversen, Ronnmark, Day, Berkely and Foley with an inner sleeve, the inner sleeve wall having a wall, the wall having an opening, and an outer sleeve rotatable over the inner sleeve, the outer sleeve having the suction regulating orifice, rd and 4th ¶). 
Regarding claim 3, Ronnmark teaches the suction device with the tip or hollow tube being capable to be bent into desired shape that is retained after bending (Col.2 last ¶ and Fig.1 #5) reading on the tip includes a bend between the proximal end and the distal end as claimed.
Regarding claim 7, Day teach the orifice in the handle is contained in a flattened portion of the handle (Fig.1 with the teardrop orifice on a flat surface of the handle) as in claim 7.
Regarding claims 10 and 17, Berkely teaches that the shape of the outer wall of the syringe can be hexagonal (Fig.6D) as to inserted within the handle to fix the angle of the syringe and Foley teaches also that the attachment mechanism includes a poly-faced male connector (Fig.3 with drive shaft #35 has a female socket joint #34 for connection with an hexagonal male socket #14 on tip #15, and drive shaft #35 has a male socket joint #36 for connection with a female socket joint #26 on drive handle #20 as similar to a ) for providing a plurality of fixed rotatable positions (Claim 23 a drive handle for connection to the opposite end of the driving means for transmitting torque to the instrument tip to cause rotation of the instrument tip and Claim 24  the driving means comprises a drive shaft having mating connectors on both ends for connection to corresponding connectors disposed on an instrument tip and a drive source) wherein the poly-faced male connector would be a choice of engineering design with an hexagonal shape as for an hexagonal shaped syringe as taught by Berkely therefore reading on the attachment mechanism includes a semi-Allen key type female and a semi-Allen key type male connector.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method made obvious by Malackowski, Iversen, Ronnmark, 
Regarding claim 11, Malackowski, Iversen, Ronnmark, Day, Berkely and Foley teach claim 1. Malackowski teaches the tracking of the medical device/suction device as in claim 1. Additionally, Malackowski teaches tracking the tip of the medical or suction device (col.16 9th ¶ validating and calibrating the instruments tip position using an universal tracker) with possible new calibration using a calibration tool (col.17 2nd ¶), utilizing a reference tree with LED emitters (Fig.2 #202a-202e) within an optical navigation system including also at least three linear CCD cameras and at least one infrared transceiver (abstract and col.1 2nd ¶) defining a navigation system reading on wherein the rotatable position of the tip is pre-programmed in a navigation system for providing accurate position coordinates of the tip distal end as claimed in claim 11. 
Regarding claim 12 and 13, Malackowski teaches the reference tree has at least three optical tracking markers (Fig.2 LED #202a-202e) for an optical navigation system ([0064] image guided surgery system #100 with LEDs and sensors #112) reading on the tracking mechanism comprises a reference tree with a plurality of markers and the navigation system is an optical navigation system as claimed.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski et al. (USPN 7725162 B2; Pat.Date 05/25/2010; Fil.Date 10/02/2003) with in view of Iversen et al. (USPN 20040152968 A1; Pub.Date 08/05/2004; Fil.Date 01/20/2004) and Ronnmark (USPN 4031896; Pat.Date 06/28/1977; Fil.Date 10/17/1975) and in view of Day et al. (1993 J. Neurosurg. 78:688-689; Pub.Date 1993), in view of Teichman et al. (USPN 20080200794 A1; Pub.Date 08/21/2008; Fil.Date 02/19/2007), in view of Berkely et al. (USPN 20150050613 A1; Fil.Date 08/13/2014) and in view of Foley et al. (USPN 6021343 A; Pat.Date 02/01/2000; Fil.Date 11/20/1997) as applied to claims 1-3, 7, 10-13, 15, 17 and further in view of Burg et al. (USPN 20110270081 A1; Pub.Date 11/03/2011; Fil.Date 04/29/2011).
Malackowski, Iversen, Ronnmark, Day, Berkely and Foley teach a device and method to use it as set forth above.
Malackowski, Iversen, Ronnmark, Day, Berkely and Foley do not teach specifically the bend comprises an angular range of approximately 60 degrees to approximately 180 degrees as in claim 4.
Malackowski, Iversen, Ronnmark, Day, Berkely and Foley do not teach specifically the tip comprises a diameter range of approximately 3FR to approximately 34FR in diameter as in claim 5.
Malackowski, Iversen, Ronnmark, Day, Berkely and Foley do not teach specifically the tip comprises a length range of approximately 50mm to approximately 250mm in length as in claim 6.
Regarding claim 4, Burg teaches within the same field of endeavor related to medical suction device (Title and abstract and [0004]) a similar suction device ([0025] and Fig.2 #100) with a bendable tip ([0050]-[0053] and Fig.10 malleable nature of body #126 at various angles including through ninety degrees without breaking the wires) therefore wherein the bending is between 60 and 180 degrees ([0050]-[0053] and Fig.10 malleable nature of body #126 at various 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method made obvious by Malackowski, Iversen, Ronnmark, Day, Berkely and Foley with the bend comprises an angular range of approximately 60 degrees to approximately 180 degrees, since one of ordinary skill in the art would recognize that using a malleable tip having a bending capability beyond 90 degrees without breaking was known in the art as taught by Burg. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Burg, Malackowski and Ronnmark teach the design and use of medical suction device. The motivation would have been to ideally provide capabilities to reach various regions of interest. These orientation adjustments would have been then possible to be performed manually by the surgeon at the desired timing.
Regarding claim 5, Burg teaches the suction instrument (#100) with the body #126 (Fig.10 #126 being the tip) having the size of various lengths and diameters including 7, 9 and 12 French diameters, or 7, 9, 12 FR ([0034] including 7, 9 and 12 FR for #126 size) therefore the tip is between 3 and 34 FR in diameter. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method made obvious by Malackowski, Iversen, Ronnmark, Day, Berkely and Foley with the tip comprises a diameter range of approximately 3 FR to approximately 34 FR in diameter, since one of ordinary skill in the art would recognize that using a malleable tip having a tip of various dimensions including 7, 9 and 12 FR was known in the art as taught by Burg. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Burg, Malackowski and Ronnmark teach the design and use of medical suction device. The motivation would have been to ideally provide capabilities to reach various suction flow rate. These choices of these suction flows would have 
Regarding claim 6, Burg teaches for the tip is comprising set of lead wires ([0044]-[0045] and Fig.5 lead wires #236) which are winded around the tip of the suction device (Fig.5) such that each revolution of the wires 236 around body/tip 126 can be spaced apart from each other by a distance D of approximately 2 to 45 mm, including about 5mm ([0044]-[0045] and Fig.5). Burg also teaches that there are approximately 18 revolutions of lead wires 236 (Figs.2 and 3 #236 windings) defining a length of body 126 in a range from approximately 36 mm (2X18mm) to 810 mm (45X18mm) therefore having the tip such as the tip is between 50 mm and 250 mm in length.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method made obvious by Malackowski, Iversen, Ronnmark, Day, Berkely and Foley with the tip comprises a length range of approximately 50 mm to approximately 250 mm in length, since one of ordinary skill in the art would recognize that using a malleable tip having various lengths was known in the art as taught by Burg. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Burg, Malackowski and Ronnmark teach the design and use of medical suction device. The motivation would have been to ideally provide capabilities to reach various regions of interest within the patient body. These choices of these tip lengths would have been accessible with the exchange of the different tips manually performed by the surgeon at the desired timing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Malackowski et al. (USPN 7725162 B2; Pat.Date 05/25/2010; Fil.Date 10/02/2003) with in view of Iversen et al. (USPN 20040152968 A1; Pub.Date 08/05/2004; Fil.Date 01/20/2004) and Ronnmark (USPN 4031896; Pat.Date 06/28/1977; Fil.Date 10/17/1975) and in view of Day et al. (1993 J. Neurosurg. 78:688-689; Pub.Date 1993), in view of Teichman et al. (USPN 20080200794 A1; Pub.Date 08/21/2008; Fil.Date 02/19/2007), in view of Berkely et al. (USPN 20150050613 A1; Fil.Date .
Malackowski, Iversen, Ronnmark, Day, Berkely and Foley teach a device and method to use it as set forth above.
Malackowski, Iversen, Ronnmark, Day, Berkely and Foley do not teach specifically a device wherein the attachment mechanism comprises one of a snap attachment and a threaded tube ring as in claim 9. 
However, Clayton teaches within the same field of endeavor with a system for use with a surgical navigation system (Title and abstract) wherein the attachment mechanism is a snap attachment or a threaded tube ring (col.6 4th ¶ and Fig.2 and Fig.3 describing the coupling setting between body and tip with the tool body #130 inserted within the cage #210 locked with ring #270, Tool tip 140 is then inserted into attachment 230. To load tool tip 140, attachment ring 250 slides axially over attachment 230 and body of ring 250 depresses switch 160 while prongs on ring 250 depress chuck 260. Tool tip 140 is then attached to tool body 130 through chuck 260). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method made obvious by Malackowski, Iversen, Ronnmark, Day, Berkely and Foley with wherein the attachment mechanism comprises one of a snap attachment and a threaded tube ring, since one of ordinary skill in the art would recognize that ring mounts are useful for the purposes of joining a tool tip to the handle of a medical device in a navigation system as taught by Clayton. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Malackowski and Clayton both teach the design and use of medical device such as suction or biopsy device with tracking/navigation system. The motivation would have been to ideally provide a secure connection between the tool tip and the handle, as well as, an easily reversible connection between the tool tip and the handle, as suggested by Clayton (col.6 4th ¶ and Fig.2 and Fig.3).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Malackowski et al. (USPN 7725162 B2; Pat.Date 05/25/2010; Fil.Date 10/02/2003) with in view of Iversen et al. (USPN 20040152968 A1; Pub.Date 08/05/2004; Fil.Date 01/20/2004) and Ronnmark (USPN 4031896; Pat.Date 06/28/1977; Fil.Date 10/17/1975) and in view of Day et al. (1993 J. Neurosurg. 78:688-689; Pub.Date 1993), in view of Teichman et al. (USPN 20080200794 A1; Pub.Date 08/21/2008; Fil.Date 02/19/2007), in view of Berkely et al. (USPN 20150050613 A1; Fil.Date 08/13/2014) and in view of Foley et al. (USPN 6021343 A; Pat.Date 02/01/2000; Fil.Date 11/20/1997) as applied to claims 1-3, 7, 10-13, 15, 17 and further in view of Grinberg et al. (USPN 20110313281 A1; Pub.Date 12/22/2011; Fil.Date 06/17/2010).
Malackowski, Iversen, Ronnmark, Day, Berkely and Foley teach a device and method to use it as set forth above. As discussed in claim 1 Ronnmark teaches that the handle comprises a tubular stem (Fig.1 and Fig.2).
Malackowski, Iversen, Ronnmark, Day, Berkely and Foley do not teach specifically the tracking mechanism is attached to the handle through a tubular stem on the handle and is rotatable around the tubular stem as in claim 16.
However, regarding claim 16, Grinberg teaches a trackable medical instrument for use in a computer assisted image guided surgery system (Title and abstract) wherein the attachment mechanism is a snap mechanism or a threaded tube ring ([0014] and Fig.1a with a bushing #12 on proximal shaft #21 and a tracking array #14 mounted thereon, wherein the bushing reads on a snapping element for locking the tracking array). Additionally, Grinberg teaches the tracking mechanism is attached to the handle through a tubular stem on the handle and is rotatable around the tubular stem ([0014] and Fig.1a with a bushing #12 on proximal shaft #21 and a tracking array #14 mounted, the bushing being placed around the cylinder #25 of the handle, wherein the element #25 reads on a tubular stem on the handle around which the tracking device is implicitly rotatable).
. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Malackowski et al. (USPN 7725162 B2; Pat.Date 05/25/2010; Fil.Date 10/02/2003) with in view of Iversen et al. (USPN 20040152968 A1; Pub.Date 08/05/2004; Fil.Date 01/20/2004) and Ronnmark (USPN 4031896; Pat.Date 06/28/1977; Fil.Date 10/17/1975) and in view of Day et al. (1993 J. Neurosurg. 78:688-689; Pub.Date 1993), in view of Teichman et al. (USPN 20080200794 A1; Pub.Date 08/21/2008; Fil.Date 02/19/2007), in view of Berkely et al. (USPN 20150050613 A1; Fil.Date 08/13/2014) and in view of Foley et al. (USPN 6021343 A; Pat.Date 02/01/2000; Fil.Date 11/20/1997) as applied to claims 1-3, 7, 10-13, 15, 17 in view of Piron et al. (WO 2014139018 A1; 09/18/2014; Fil.Date 03/14/2014).
Regarding claim 19, claim 19 includes all the limitations of claim 15 which is a method of providing a device for tracking a plurality of suction tools as use in a medical procedure with all the limitation of claim 15, with the addition of the following limitations: rotating the tracking mechanism to a pre-15programmed position; registering the suction device and the pre-programmed position of the tracking mechanism with a tracking navigation system; coupling the suction device with at least one of a suction mechanism and a vacuum source; positioning a plurality of tracking markers of the suction device in view of a tracking device of the navigation system; and tracking the position of a distal end of the suction device tip.
Malackowski, Iversen, Ronnmark, Day, Berkely and Foley teach all the limitations of claims 1 and 15 as previously discussed. Additionally, as previously discussed for claim 1, Malackowski discloses a method for tracking the position of a tracked suction device in a medical procedure (Title and abstract and Col.7 2nd ¶ and Fig.3 #300 as suction device being tracked with the tracker #200). Malackowski teaches the suction device having an elongated tip (Fig.3 #300) with a proximal end and a distal end. Malackowski further teaches a tracking mechanism (Fig.3 #200) optionally attached to a handle of a general medical device such as the suction device (Figs. 2, 3 and 6) with one attachment mechanism of a screw type clamp (Fig.3 #302-304 and col.7 2nd ¶), allowing the tracking mechanism to be rotatable relative to the handle or distal end of the device (Fig.3) and capable of tracking the tip of the medical or suction device (col.16 9th ¶) with possible new calibration using a calibration tool (col.17 2nd ¶) therefore rotating the tracking mechanism to a pre-15programmed position and tracking the position of a distal end of the suction device tip, utilizing a reference tree with LED emitters (Fig.2 #202a-202e) within an optical navigation system (col.6 6th ¶ image-guided surgery system #100) including also at least three linear CCD cameras and at least one infrared transceiver (abstract, col.1 2nd ¶, col.3 3rd ¶ and Fig.1) therefore positioning a plurality of tracking markers of the suction device in view of a tracking device of the navigation system. Therefore the optical markers to be positioned in view of the cameras or the navigation system to be tracked and tracking the position of the distal end of the tip of the suction device after calibration or recalibration with . Furthermore, the device being a suction device implicitly teaches a connection to a suction mechanism or vacuum device to be performed in order to allow any suction effect as taught by Ronnmark with means at one end of the suction tool for connection to a vacuum source (Col.2 last ¶) therefore connecting the suction device to at least one of a suction mechanism and a vacuum source. However, registering the suction device and the pre-programmed position of the tracking mechanism with a tracking navigation system as in claim 19. 
However, Piron discloses a method for tracking the position of a tracked suction device in a medical procedure (p.23 last ¶ and Fig.3 method of intraoperatively determining configuration parameters for a device based on the intraoperative identification of a medical instrument), comprising: a. registering the tracked suction device with a tracking navigation system (p.24 one or more signals associated with the medical instrument are detected. The signals may be, for example, images showing the medical instrument and/or fiducial markers attached to the medical instrument...and RFID signals emitted from RFID tags attached to the medical instrument. These signals may then be processed to obtain one or more identification measures associated with the identity of the medical instrument...The identity of the medical instrument is then obtained as shown in step 230, by comparing the identification measures with pre-selected identification data, where the pre-selected identification data associates the identities of a plurality of medical instruments with various measures – which reads on registering the suction device and the pre-programmed position of the tracking mechanism with a tracking navigation system). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method made obvious by Malackowski, Iversen, Ronnmark, Day, Berkely and Foley with registering the suction device and the pre-programmed position of the tracking mechanism with a tracking navigation system, since one of ordinary skill in the art would recognize that registering the tracking array attached to the medical tool to track the medical device with a navigation system was known in the art as taught by Piron. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Malackowski and Piron both teach the design and use of tracking device with 
Regarding the dependent claim 20, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Malackowski, Iversen, Ronnmark, Day, Berkely, Foley and Piron.
Regarding claim 20, as discussed for claim 10 above, Berkely teaches that the shape of the outer wall of the syringe can be hexagonal (Fig.6D) as to inserted within the handle to fix the angle of the syringe and Foley teaches also that the attachment mechanism includes a poly-faced male connector (Fig.3 with drive shaft #35 has a female socket joint #34 for connection with an hexagonal male socket #14 on tip #15, and drive shaft #35 has a male socket joint #36 for connection with a female socket joint #26 on drive handle #20 as similar to a ) for providing a plurality of fixed rotatable positions (Claim 23 a drive handle for connection to the opposite end of the driving means for transmitting torque to the instrument tip to cause rotation of the instrument tip and Claim 24  the driving means comprises a drive shaft having mating connectors on both ends for connection to corresponding connectors disposed on an instrument tip and a drive source) wherein the poly-faced male connector would be a choice of engineering design with an hexagonal shape as for an hexagonal shaped syringe as taught by Berkely therefore reading on the attachment mechanism includes a semi-Allen key type female and a semi-Allen key type male connector.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device and method made obvious by Malackowski, Iversen, Ronnmark, Day, Berkely and Foley with a trackable medical instrument wherein the attachment mechanism includes a semi-Allen key type female and a semi-Allen key type male connector, since one of ordinary skill in the art would recognize that using an attachment mechanism including a semi-Allen key type female and a semi-Allen key type male connector was known in the art and is considered as a choice  as engineering design as taught by Foley and Berkely, since it was known .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (USPN 20040163501 A1; Pub.Date 08/26/2004; Fil.Date 02/21/2003) teaches the use of hexagonal connectors with hexagonal socket and hexagonal connector for generic axial tools between the handle and the tip of the tool (Fig. 2 element hexagonal connector 22 and hexagonal socket 121) therefore teaching the commonly known hexagonal connector and socket to attach a tool tip to the device handle. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785